MEMORANDUM**
Gurdarshan Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reopen exclusion proceedings conducted in absentia. We review the denial of a motion to reopen for abuse of discretion, see Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny the petition for review.
Four years after the IJ ordered Singh deported in absentia, Singh filed a motion to reopen claiming that he missed his hearing because of traffic problems. The IJ denied the motion to reopen, following an evidentiary hearing, on the ground that Singh did not show his absence was due to reasonable cause. The IJ pointed to inconsistencies between Singh’s testimony and affidavit regarding the sequence of events on the day of his hearing, including that Singh’s story was not credible and so did not establish reasonable case for missing the hearing. Because the decision is supported by the evidence, we deny the petition.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.